DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments 
Entry of Amendments

Claim(s) 18, 20-23, 26, 34 and 36 have been amended.
Claim(s) 19 have been canceled.
New Claim(s) 38-40 have been added.

Objections to the specification/drawing
Amendments made to the specification have overcome the previous objections. Specification and drawing are no longer objected.

Rejections under 35 USC 102 and 103
Applicant’s amendments filed 01/28/2022 with respect to Claim(s) 18 and 20-40 have been fully considered but they are not persuasive. 
Applicant(s) have amended independent claim(s) 18 and 34 to patentably distinguish over prior art of Gaide alone or in combination with others, however the 

Applicant's arguments with respect to Claim(s) 18 and 20-40 have been considered but are moot because the arguments do not apply to the reference(s) and/or ground(s) being used in the current rejection.

For further details see the rejections/objections for Claim(s) 18 and 20-40 herein.
                                                                                                                                                                                                      
Claim Objections

Claim(s) 18 and 34 are objected to because of the following informalities:  
Claim(s) 18 should move “and” from the end line 6 to the end of line 8 to restore clarity.
Claim(s) 34 should move “and” from the end line 7 to the end of line 9 to restore clarity.
Claim(s) 34 should add “;” at the end of the steps “the at least one sensor is integrated in the cable and is an integrated sensor” and “the measuring signal is reflected and a reflected measurement signal component is generated” to restore clarity.
Claim(s) 34 should modify phrase “wherein: for each individual measurement” as “wherein for each individual measurement:” to restore clarity.

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 18 and 20-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claim(s) 18, a limitation “the condition of the at least one of the components” renders the claim indefinite because it is unclear if it refers to antecedent element of “at least one condition variable of the supply system” or a new condition, accordingly, the limitation can recite “the condition variable of the supply system” or “a condition of at least one of the components” to clarify antecedent basis.
Regarding claim(s) 21, a limitation " the generation of the stop signal at the arrival of the reflected measurement signal component at the feed-in location" renders the claim indefinite because lack of clarity. For examination purpose, the 
Regarding claim(s) 34, a limitation "the generation of the stop signal at the arrival of the reflected measurement signal component at the feed-in location is" renders the claim indefinite because lack of clarity. For examination purpose, the Examiner assumes “the generation of the stop signal upon arrival of the reflected measurement signal component at the feed-in location”. 
Regarding claim(s) 34, a term "the line element” in the limitation “for each individual measurement a measuring signal is fed into the line element at a feed-in location” lacks antecedent basis.
Dependent Claim(s) 20, 22-33 and 35-40 not specifically addressed share the same 112(b) rejection as linked Claim(s). Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 18, 20, 23-33 and 38-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaide et al. (US 11119142; hereinafter Gaide).
Regarding claim 18, Gaide discloses in figure(s) 1-6 a method for monitoring a supply system of a motor vehicle (cable 104 used as a supply cable in electrical vehicle; see col. 19 lines 40-45 :-  cable 104 may be used to provide electrical power at 480 V DC, such as in part of an electric vehicle; figures 1-2,4), the supply system having at least two electrical components (electronic device 102 part of an electric vehicle, external device 106 such as chargers; figure 4) connected to each other via a cable (cable 104), the cable being part of the supply system (col. 5 lines 26-27, col. 13 lines 12-13 :- cable for higher speed charging power delivery; col. 4 lines 37-50 :- cable 104 may be used to transfer one or more of electrical power or data signals between the electronic device 102 and the external device 106 … external device 106 may comprise a power supply, battery pack), which comprises the steps of: 

    PNG
    media_image1.png
    705
    473
    media_image1.png
    Greyscale

Monitoring (by input device 130 and/or by cable assessment module 136 may be configured to acquire parameter data 138 about one or more cables 104 and/or voltage/current monitors with voltage/current values 142,144; col. 5 lines 53-67, col. 7 lines 32-45, figure 1), via at least one sensor (col. 7 lines 1-16 :- input devices 130 may include but are not limited to, touch sensors, microphones, cameras, inertial measurement units (IMU), positioning systems (GPS receiver), temperature sensors, humidity sensors, one or more vibration sensors, accelerometers, gyroscopes, and so forth; col. 5-6 lines 50-67, 1-3 :- voltage/current/impedance/capacitance monitors; figure 1), at least one condition variable of the supply system (col. 7 lines 39-50 :- parameter data 138 may comprise information about one or more of the cable 104, the physical interface 118, or the interface electronics 120 at particular times; parameter data 138 may include one or more of timestamp data 140, voltage values 142, current values 144, impedance values 146, emphasis data 148, data transfer settings 150, and so forth; surrounding physical environment data such as temperature/vibration/position by 130 in figures 1,5-6); and 
inferring a functionality (col. 3 lines 9-10 :- failure of the cable, a failure of the external device to supply; cable assessment module 136 for detecting cable physical fault 206 or determine fault condition in cable step 606; figures 1-2,6) of the supply system from values for the at least one condition variable (col. 13 lines 25-26 :- Cable faults may arise from electrical or mechanical failures or clm. 9 - thermal power dissipation checked against thermal power limit -  from  mechanical/electrical/physical parameter values such as voltage/current/impedance/vibration/temperature data)  determined by the sensors (voltage/current/impedance/capacitance monitors, vibration/temperature sensors).
the at least one sensor is integrated in the cable and is an integrated sensor (as integrated impedance/temperature sensor; see col 18 lines 12-40 :- parameter data 138 may include electrical impedance of one or more electrical conductors in the first cable 104. The parameter data 138 may include optical impedance of one or more optical waveguides in the first cable 104; col. 5 lines 1-15 :- cable 104 may include a microcontroller or other device that is able to provide information, such as data indicative of a cable identifier (ID), make, model, manufacturer, batch number, date of manufacture, usage statistics, usage statistics such as a count of connects/disconnects of the cable 104), and statement (col. 3 lines 15-25 :- an increase in impedance of the cable beyond a threshold value may result in a notification being presented with a user interface) about the condition (such as impedance/temperature/humidity) of at least one of the components (102) is made based on the sensor data (temperature/humidity sensors of 130/128 data; see col. 6 line 65 – col. 7 line 15 :- electronic device 102 may be connected to or include one or more input/output (I/O) devices 128 …I/O devices 128 may be physically incorporated with the electronic device 102). 

Regarding claim 20, Gaide discloses in figure(s) 1-6 the method according to claim 18, wherein one of the sensors is formed by a line element of the cable into which a sensor signal is fed and a response signal is evaluated (col 18 lines 12-40 :- parameter data 138 may include electrical impedance of one or more electrical conductors in the first cable 104. The parameter data 138 may include optical impedance of one or more optical waveguides in the first cable 104; col. 7 lines 9-16 :- I/O devices 128 may be physically incorporated with the electronic device 102 or may be externally placed).

Regarding claim 23, Gaide discloses in figure(s) 1-6 the method according to claim 18, wherein one of said sensor is an external sensor (col. 17 lines 14-16 :-  I/O devices 128 may be physically incorporated with the electronic device 102 or may be externally placed) disposed outside the cable (104) for a detection of the at least one condition variable.

Regarding claim 24, Gaide discloses in figure(s) 1-6 the method according to claim 23, wherein the external sensor is a vibration sensor (col. 7 lines 1-16 :- input devices 130 may include but are not limited to, touch sensors, microphones, cameras, inertial measurement units (IMU), positioning systems (GPS receiver), temperature sensors, humidity sensors, one or more vibration sensors, accelerometers, gyroscopes, and so forth; figure 1).

Regarding claim 25, Gaide discloses in figure(s) 1-6 the method according to claim 24, wherein the vibration sensor (vibration sensor @ 130 connected 102/104) is disposed at a connection between the cable and one of the two electrical components.

Regarding claim 26, Gaide discloses in figure(s) 1-6 the method according to claim 18, wherein in addition to the one sensor integrated in the cable, another of the sensors is an external sensor disposed outside the cable (col. 17 lines 14-16 :-  I/O devices 128 may be physically incorporated with the electronic device 102 or may be externally placed, physical interfaces 118, parameter data 138 located integrated) and a measured value of the external sensor is evaluated  in addition to the sensor integrated in the cable (col. 7 lines 39-49 :- cable assessment module 136 may be configured to acquire parameter data 138 …parameter data 138 may comprise information about one or more of the cable 104, the physical interface 118, or the interface electronics 120 at particular times. parameter data 138 may include one or more of timestamp data 140, voltage values 142, current values 144, impedance values 146) in order to conclude a current functionality of the supply system (A cable fault 206; col. 13 lines 39-43 :- Failures may be automatically isolated to particular parts of the system 100, such as the cable 104, the external device 106, or both. As a result, less time is spent determining the point of failure. figure 2).

(cable current monitor step 510 and external device power monitor step 526 both considered for fault condition 606; temperature & impedance sensor both considered for acceptable current; see col. 16 lines 21-27 :- max cable current value 166 based on the thermal power limit value 164 and the first impedance value 146 of the cable 104; figures 5-6).

Regarding claim 28, Gaide discloses in figure(s) 1-6 the method according to claim 18, wherein measured values determined for condition variables are compared to a comparison system and a statement about the functionality is made (impedance/voltage/current threshold steps 506,508,522 and generate fault notification step 608 in figures 5-6).

Regarding claim 29, Gaide discloses in figure(s) 1-6 the method according to claim 28, wherein the at least one condition variable is recorded for a large number of supply systems (multiple devices 106(1), 106(2)..; figure 4) , transmitted to a higher-level (telemetry 402 or server 112), common central evaluation point and used for a modification of the comparison system (col. 5 lines 15-30 :- notification 108 may be based at least in part on item data 110 obtained from a server 112).

(col. 7 lines 1-16 :- input devices 130 may include but are not limited to, touch sensors, microphones, cameras, inertial measurement units (IMU), positioning systems (GPS receiver), temperature sensors, humidity sensors, one or more vibration sensors, accelerometers, gyroscopes, and so forth; figure 1) is used and taken into account for an evaluation of the functionality (col. 7 lines 10-15 :- output devices 132 are configured to generate signals, which may be perceived by the user or may be detected by input devices 130.).

Regarding claim 31, Gaide discloses in figure(s) 1-6 the method according to claim 18, wherein the supply system is a high-voltage supply system of an electrically driven motor vehicle (col. 19 lines 40-42 :-  cable 104 may be used to provide electrical power at 480 V DC, such as in part of an electric vehicle).

Regarding claim 32, Gaide discloses in figure(s) 1-6 the method according to claim 22, wherein the second individual measurement is performed with a same threshold value (threshold comparison repeat state 508 in figure 5) as in the first individual measurement.

Regarding claim 33, Gaide discloses in figure(s) 1-6 the method according to claim 30, wherein the at least one further data source is a vehicle control system (col. 5 lines 40-45 :- electronic device 102 may include a power management integrated circuit (PMIC) 116. The PMIC 116 may include a microprocessor, microcontroller, or other programmable control circuitry that is able to control the consumption and distribution of electrical power by the electronic device 102. PMIC 116 may control current transferred by the electronic device 102 from the external device 106, control charging the batteries 114 using the power from the external device 106, and so forth. In some implementations, a separate charger controller may be used to control charging of the one or more batteries 114. Operation of the charger controller may be directed by the PMIC 116).

Regarding claim 38, Gaide discloses in figure(s) 1-6 the method according to claim 18, wherein the statement about the condition (such as impedance/temperature/humidity) of the components is made based on the temperature at the cable (104) measured with the integrated sensor (temperature sensor).

Regarding claim 39, Gaide discloses in figure(s) 1-6 the method according to claim 38, wherein the components are high-voltage (col. 19 lines 40-45 :- 480 V DC) and high-performance components intended for an electric drive train for the operation of the vehicle (col. 19 lines 40-45 :- electric vehicle).

Claim(s) 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flock et al. (US 7479710; hereinafter Flock).
Regarding claim 18, Flock discloses in figure(s) 1-24 a method for monitoring a supply system of a motor vehicle (abs. -  an electrical supply network for on-board electrical systems of vehicles; figure 1), the supply system having at least two electrical (with components V, Q, 32, 30, 42) connected to each other via a cable (line harness 20), the cable being part of the supply system (supply line system 12), which comprises the steps of: 
Monitoring (col. 9 lines 5-15 :- monitoring circuit 48 to obtain a reliable monitoring of the supply line system 12), via at least one sensor (detector line system 24, detector circuit 30 in figure 1), at least one condition variable (arc and defect status; see col. 2 lines 13-18 :- monitor the current-carrying line harness so that electric arcs propagating from the line harness can be detected via the detector line system; col. 2 lines 55- 68 :- reporting additional defect states to the detector circuit via the detector line system in addition to the monitoring of the detector line system … a status indicator for defects of a connection of the supply line system to subsequent units.) of the supply system (12); and 

    PNG
    media_image2.png
    770
    457
    media_image2.png
    Greyscale

inferring a functionality (col. 2 lines 39-40 :– continuous functionality of the detector line system can be recognized reliably) of the supply system from values for the at least one condition variable (arc, defect) determined by the sensor (24,30).
(20 and 24 integrated within 12 in fig. 1), and statement (col. 9 lines 29-31 :- reporting mode ME, in which a defect in the detector line system 24 is reported via a defect signal D; fig. 2) about the condition (arc, defect) of at least one of the components (load device V or current source Q) is made based on the sensor data (defect signal D).

Allowable Subject Matter

Claim(s) 21, 22, 32, 34-37 and 40 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Prior Art

16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See the List of References cited in the US PT0-892.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AKM ZAKARIA/Primary Examiner, Art Unit 2868